Citation Nr: 1546851	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  12-05 078A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for bilateral foot condition to include tinea pedis, onychomycosis, hammertoe deformity, right hallux valgus, exostoses, Morton's neuroma, plantar fasciitis, and left foot degenerative changes (claimed as to include bilateral foot problems, jungle rot, athlete's foot, ingrown toenails, and toes pointing down).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1958 to September 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In September 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the Veteran's claims folder.

The May 2010 rating decision denied: 1) service connection for bilateral foot condition with tinea pedis, onychomycosis (claimed as to include bilateral foot problems, jungle rot, athlete's foot, ingrown toenails, and toes pointing down); and 2) service connection for bilateral foot condition, to include hammertoe deformity, right hallux valgus, exostoses, Morton's neuroma, plantar fasciitis, and left foot degenerative changes (claimed as bilateral foot problems with toes pointing down).

In December 2010, the Veteran filed a notice of disagreement (NOD) stating, "I disagree with the decision on my case for service connected compensation in regards to my bilateral foot condition with tinea pedis and onychomycosis."  The February 2015 statement of the case and a July 2015 supplemental statement listed the first issue as being on appeal, however, the SOC indicated that there was no post service evidence of a chronic foot problem related to ingrown toenails and the SSOC indicated that the evidence did not show that any current foot disability was incurred in or caused by service.  

The VA Form 9 filed by the Veteran in March 2012 checked the box indicating "I am only appealing these issues (list below)," but the Veteran's statement below the box referred to evidence only and did not list an issue or issues.  In a filing of June 2015, the Veteran's representative characterized the issue on appeal as "service connection for bilateral foot condition to include tinea pedis, onychomycosis, ingrown toenails, abnormal curvature of the toes."

Although the RO attempted to bifurcate the claim into two issues, the United States Court of Appeals for Veterans Claims (Court) has held that the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As the Veteran filed a claim for jungle rot and athlete's foot causing the toes to point downward and disagreed with the denial of bilateral foot conditions, all diagnosed conditions of the feet are encompassed by the claim.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Any future consideration of the Veteran's case should take into consideration the existence of this electronic record

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a bilateral foot condition, to include tinea pedis, onychomycosis, ingrown toenails, abnormal curvature of the toes, hammertoe deformity, right hallux valgus, exostoses, Morton's Neuroma, plantar fasciitis, left foot degenerative changes.  The Veteran contends that his in-service activities while training in karate caused his toes to permanently curl under.  Id.  He contends that the foot fungi that he contracted in service have caused permanent problems with his feet.  Id.  Specifically, he alleges that the athlete's foot, jungle rot, fungus, and ingrown toenails that he contracted during military service caused cracking under his toes.  He claims that this cracking under the toes in turn caused him to walk with his toes pointed downward during military service in order to relieve the pain.  See transcript of September 2015 Board hearing.  The Veteran maintains that his toes are still curled up today as a result of having compensated for the cracking caused by the dermatological condition dating from service.  Id.

With respect to in-service incurrence of a disease or injury, a service treatment record of September 1960 notes "swelling (Rt) great toe."  A record of October 1960 notes an "ingrown toenail lt great toe."  Furthermore, the Veteran asserts that he treated his athlete's foot and jungle rot of the feet during military service with foot powder and liquid soaks.  This treatment was allegedly recommended to him by a "corpsman." The Veteran states that he did not report to the sick bay because the corpsman told him that he would probably be court-martialed for allowing the foot problem to develop for so long.  See transcript of September 2015 Board hearing.  Similarly, the Veteran states that he did not report his foot problems during his separation examination of August 1962, because the examining doctor allegedly told him that listing the conditions would delay his discharge because of required surgery and would require "a medical discharge instead of an honorable discharge."  Id.

Although the Veteran's service treatment records do not document athlete's foot, tinea pedis, or jungle rot of his feet, the Veteran feet is competent to attest to obvious dermatological symptoms of the feet.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  While not competent to make a diagnosis requiring medical knowledge, the Veteran, as a layperson, is competent to report the circumstances under which he first encountered symptoms of a bilateral foot condition.  See Washington v. Nicholson, 19 Vet. App. 362 (2005).  

A VA examination of May 2015 addressed the causes of hammertoes, including wearing certain shoes; noted that a bunion is a deformity of the base joint of the big toe and the cause is not clear in many cases; and that osteoarthritis is a common problem for many people after they reach middle age, but it may occur in younger people too.  The examiner opined that the hammertoe deformities of his feet, right hallux valgus and degenerative changes of the first metatarsal of the left foot are less likely than not incurred in or caused by working out on wooden floors 3 hours per day, cracking and bleeding of the bottom of the toes which caused him to walk with toes downward and/or crush injury to the right great toe during service.  However, the rationale for the opinion is unclear.  Thus, additional medical inquiry is warranted.

Accordingly, the case is REMANDED for the following action:

(Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain copies of all of the Veteran's VA treatment records, including those dating from 2008.  See VA examination of April 2010.

2. Schedule the Veteran for a VA medical examination to determine the nature and etiology of the Veteran's current bilateral disorders of the feet, including but not limited to any dermatological conditions of the feet and any bilateral foot condition characterized by toes pointing downward.

The Veteran's claims folder must be made available to the examiner for review prior to the examination.  The examiner should indicate in the report that the folder was reviewed.

All tests, studies, and evaluations deemed necessary by the examiner must be performed.

The rationale for all expressed opinions and conclusions must be provided.  Based on a review of the claims folder and the clinical findings of the examination, the examiner should provide an opinion as to the following:

a) Whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's currently diagnosed onychomycosis and any current skin condition of the feet and toes are related to military service, to include karate training in Okinawa, Japan.

b) Regarding any other disorders of the feet shown in the electronic record since the Veteran filed his claim for service connection, including plantar fasciitis, exostoses, Morton's neuroma, bursitis, right hallux valgus, degenerative changes of the first metatarsal on the left, and hammertoes, please opine whether it is at least as likely as not that such disorders began in or are related to military service, to include from curling of the toes in service due to his fungal infections and ingrown toenail.

A report should be prepared and associated with the Veteran's VA claims folder.

In providing the requested opinions, the examiner is advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

The examiner's attention is directed to the Veteran's statements and September 2015 hearing testimony as well as the statement from a podiatrist attesting to treatment of the Veteran in mid-1964 for chronic metatarsalgia. 

3.  When the development requested has been completed, readjudicate the claim.  If the benefit sought is not granted, furnish the Veteran and his representative a supplemental statement of the case, and afford a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).


